Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 05/24/2021, with respect to the previous claim objection of claim 19 have been fully considered and are persuasive.  The previous claim objection of claim 19 has been withdrawn. 

Applicant’s arguments, see page 7-8 of applicant arguments/remarks, filed 05/24/2021, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous c prior art rejections of the independent claims have been withdrawn. Please see allowable subject matter section below.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 18-19, the closest prior art is considered previously cited Boernert (US 2019/0250237), Tang (“Highly Integrated Gradient Pulse Generator for Magnetic Resonance Imaging”), and Goora (US 2013/0234708).
	However, Boernert does not teach “employing, as said digital pre-emphasis filter, a digital pre-emphasis filter for each individual value of said pre-GIRF gradient signal that requires 
	Tang teaches a short delay for processing of 3 microseconds. Tang further teaches a sampling range between 0.96 and 100 microseconds in multiples of 10 ns. Therefore, it is believed that the time resolution is 10 ns. Therefore, the processing time is longer than the time resolution of target gradient signal.  Tang does not teach “employing, as said digital pre-emphasis filter, a digital pre-emphasis filter for each individual value of said pre-GIRF gradient signal that requires a processing time that is shorter by a predetermined factor than a time resolution of said target gradient signal”.
	Goora teaches to permit the measurement of phase over a period defined by the dwell time of the system. Goora is silent in teaching comprising “employing, as said digital pre-emphasis filter, a digital pre-emphasis filter for each individual value of said pre-GIRF gradient signal that requires a processing time that is shorter by a predetermined factor than a time resolution of said target gradient signal”.
	Dependent claims 2-6, 8-17, and 20 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,945,920 was cited in the application’s specification. However, said reference does not teach limitations of the independent claim.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896